                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ABINGDON DIVISION

  UNITED STATES OF AMERICA

               v.                                    MEMORANDUM ORDER
                                                       Case No. 1:19cr00016
  INDIVIOR INC. (a/k/a Reckitt Benckiser
   Pharmaceuticals Inc.), and
  INDIVIOR PLC,
    Defendants


        This matter is before the court on two motions filed by the defendants,
  Indivior, Inc., and Indivior, PLC:


        1. Defendants’ Motion To Compel, (Docket Item No. 117); and
        2. Defendants’ Motion For Bill Of Particulars, (Docket Item No. 136).


  These motions were heard before the undersigned by telephone conference call on
  October 1, 2019. Based on the arguments and representations of counsel, the
  Defendants’ Motion To Compel is DENIED, and the Defendants’ Motion For Bill
  Of Particular is DENIED.


        The Superseding Indictment returned in this case charges both defendants
  with one count of conspiracy to commit wire, mail and healthcare fraud, in violation
  of 18 U.S.C. § 1349, one count of healthcare fraud, in violation of 18 U.S.C. §1347,
  four counts of mail fraud, in violation of 18 U.S.C. §1341, and 22 counts of wire
  fraud, in violation of 18 U.S.C. § 1343. (Docket Item No. 115.) The Superseding
  Indictment alleges that these offenses occurred between 2006 and the date of the


                                           1

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 1 of 10 Pageid#: 1620
  indictment, August 14, 2019 --     a span of more than 12 years. The Superseding
  Indictment is 46 pages in length and contains a detailed description of the
  Government’s allegations regarding the defendants’ conduct.


        In their motion, the defendants seek a bill of particulars “identifying,
  separately and specifically” for each defendant, the following:


        1.     Every false or fraudulent statement or representation the
               government intends to introduce at trial;
        2.     The factual basis for the government’s assertion that any such
               statement or representation is false or fraudulent;
        3.     Every action or communication supporting the claim that
               Indivior’s marketing aided or abetted physicians in prescribing
               or dispensing Suboxone Film in a “careless and clinically
               unwarranted manner,” including:
               a. The identity of any relevant Indivior representatives;
               b. The identity of any relevant physicians or other health care
                   providers;
               c. The details surrounding the alleged actions or
                   communications that purportedly caused the relevant
                   physicians to prescribe or dispense Suboxone Film in a
                   “careless and clinically unwarranted manner;”
               d. The basis for concluding that the prescribing or dispensing
                   was “careless and clinically unwarranted;” and
               e. The link between any false or fraudulent statements to the
                   purported “careless and clinically unwarranted” prescribing
                   practices;
        4.     The identity of all co-conspirators;
        5.     The nature of any agreements or agreements supporting the
               asserted conspiracy charge, including:
               a. When the agreement took place (approximate month and
                   year);
               b. Where the agreement took [place] (the relevant judicial
                   district); and
               c. The identity of the individuals or entities entering into the
                   agreement.

                                           2

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 2 of 10 Pageid#: 1621
        6.     The specific overt acts committed in furtherance of the alleged
               conspiracy;
        7.     The locations to and from which each Here to Help call was made
               that allegedly resulted in a referral to Doctor A, including:
               a. The specific location from which each referral call originated;
               b. The location of the Here to Help call center where each
                  referral call was answered; and
               c. The location of the doctor’s office to which each referral was
                  made;
        8.     Any action attributable to Indivior PLC, including:
               a. The dates of any purported fraudulent conduct;
               b. The identity of any specific fraudulent documents reflecting
                  action by Indivior PLC;
               c. Any fraudulent statements attributable to Indivior PLC; and
               d. The factual basis for the government’s assertion that any such
                  statement or representation is false or fraudulent.

        The Government, in its response, (Docket Item No. 164), argues that much of
  the information the defendants are requesting through the issuance of a bill of
  particulars is provided in the Superseding Indictment. The Government further
  argues that a bill of particulars cannot be used to obtain discovery to which a
  defendant is not entitled under the Federal Rules of Criminal Procedure, to require
  the Government to reveal the details of its evidence prior to trial or to make the
  Government disclose how it will prove the crimes charged.


        The grant or denial of a bill of particulars is within the court’s discretion. See
  United States v. Bales, 813 F.2d 1289, 1294 (4th Cir. 1987.) The Fourth Circuit has
  held that the purpose of a bill of particulars “is to enable a defendant to obtain
  sufficient information on the nature of the charge against him so that he may prepare
  for trial, minimize the danger of surprise at trial, and enable him to plead his acquittal
  or conviction in bar of another prosecution for the same offense.” United States v.
  Schembari, 484 F.2d 931, 934-35 (4th Cir. 1973). A bill of particulars is not part of

                                              3

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 3 of 10 Pageid#: 1622
  the indictment; therefore, it does not change or amend the charges as set forth in the
  indictment. See United States v. Fletcher, 74 F.3d 49, 53 (4th Cir. 1996). Instead, it
  “merely amplifies the indictment by providing missing or additional information so
  that the defendant can effectively prepare for trial.” Fletcher, 74 F.3d at 53.
  Furthermore, this court has recognized that, to be sufficient, an indictment must
  disclose the time and place of the alleged offense. See United States v. Jones, 2017
  WL 1169754, at *2 (W.D. Va. Mar. 24, 2017) (quoting 1 CHARLES ALAN WRIGHT
  & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE CRIMINAL § 130 (4th ed.)).
  In deciding whether a request for a bill of particulars should be granted, the court
  may consider the complexity of the crime charged, the clarity of the indictment and
  the degree of discovery or other sources of information available to the defendant.
  See United States v. Coleman, 2018 WL 1386265, at *4 (W.D. Va. Mar. 19, 2018)
  (quoting 1 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE &
  PROCEDURE CRIMINAL § 130 (4th ed.)). The provision of extensive discovery does
  not necessarily ameliorate the need for a bill of particulars, in that the amount of
  information provided may actually make it more difficult for a defendant to identify
  the specific conduct at issue. See Coleman, 2018 WL 1386265, at *5 (quoting United
  States v. Modi, 197 F. Supp. 2d 525, 530 (W.D. Va. 2002)). A bill of particulars,
  however, is not to be used to provide detailed disclosure of the government’s
  evidence in advance of trial. See United States v. Automated Med. Labs., Inc., 770
  F.2d 399, 405 (4th Cir. 1985).


        From the court’s review of the Motion For Bill Of Particulars, the court agrees
  that much of the information sought by the defendants is contained in the
  Superseding Indictment. For instance, Paragraph Nos. 37, 39-72 set out specific
  statements made by specific executives, employees or agents of the defendants on
  specific dates, which the Government claims were materially false and fraudulent.
                                            4

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 4 of 10 Pageid#: 1623
  Paragraph 76 of the Superseding Indictment lists the specific marketing materials
  that the Government claims contained materially false and fraudulent statements and
  representations. Paragraph No. 76 further identifies the specific marketing materials
  distributed by the defendants which contained these statements. Paragraph No. 87
  identifies a specific letter, and the specific statements and representations contained
  in the letter, which the Government claims were materially false and fraudulent.
  Paragraph Nos. 91-96 list specific communications on specific dates and identify the
  specific statements contained in the communications which the Government claims
  were materially false and fraudulent. Furthermore, Paragraph Nos. 1-148 of the
  Superseding Indictment contain the factual basis for the Government’s allegation
  that these representations were materially false and fraudulent.


        With regard to the defendants’ argument that they need further information
  concerning the Government’s claim that their marketing aided or abetted physicians
  in prescribing or dispensing Suboxone Film in a “careless and clinically unwarranted
  manner,” Paragraph Nos. 103-112, 114-127 and 129-143 list specific conduct on
  specific dates directed at specific doctors which the Government claims aided,
  abetted, counseled, induced or procured the physicians to switch to prescribing
  Suboxone Film. These paragraphs allege that the actions were taken while these
  physicians were prescribing Suboxone in a careless and clinically unwarranted
  manner by exceeding the maximum allowable number of patients treated with
  Suboxone and where daily doses exceeded the maximum indicated for additional
  clinical advantage. While the Superseding Indictment identifies the executives,
  employees and agents of the defendants only by title, and the physicians only as
  Doctors A, B, C, D, the Government has represented to the court that the identities
  of these specific individuals are known to the defendants.


                                            5

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 5 of 10 Pageid#: 1624
        With the regard to the defendants’ request for more specific information
  concerning the agreements supporting the conspiracy charges, the defendants
  misconstrue what is necessary to establish a conspiracy. While an essential element
  of a conspiracy charge is an “agreement” between two or more persons, it is
  necessary only to show an agreement to work in concert. See United States v. Burgos,
  94 F.3d 849, 858 (4th Cir. 1996). Such agreements are rarely formalized and may be
  proven by circumstantial evidence and the context in which the circumstantial
  evidence is adduced. See Burgos, 94 F.3d at 857; see also United States v. Riggs,
  801 F. Supp. 2d 519, 524 (W.D. Va. 2011) (quoting Burgos, 94 F.3d at 857,
  (“Because criminal conspiracies are ‘clandestine and covert,’ there is ‘frequently…
  little direct evidence of … an agreement.’”). The facts alleged in the Superseding
  Indictment adequately set out the facts and circumstances that the Government may
  use to prove its conspiracy charge, and, therefore, provide sufficient information for
  the defendants to prepare their defense to the charge. Furthermore, the allegations of
  specific conduct contained in the Superseding Indictment spell out the specific overt
  acts that the Government claims were taken in furtherance of the alleged conspiracy.


        Regarding any of the defendants’ specific requests for information not
  addressed above, I find that these requests amount to nothing more than an effort to
  be provided with the Government’s evidence in advance of trial and is not required
  by Federal Rules of Criminal Procedure Rule 16.


        Turning to Defendants’ Motion To Compel, (Docket Item No. 117), the
  defendants argue that they are entitled to additional information from the
  Government pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and/or Rule 16.
  Brady and its progeny require the Government to turn over exculpatory evidence to
  a defendant. Most recently, in Kyles v. Whitley, 514 U.S. 419, 437 (1995), the
                                            6

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 6 of 10 Pageid#: 1625
  Supreme Court stated that “the prosecutor has a duty to learn of any favorable
  evidence known to the others acting on the government’s behalf in the case,
  including the police.” At least one Circuit Court of Appeals has interpreted the
  “prosecution” to include the entire prosecutor’s office “as well as … other arms of
  the state involved in investigative aspects of a particular criminal venture.” Smith v.
  Sec’y of N. M. Dep’t of Corrs., 50 F.3d 801, 824 (10th Cir. 1995). Kyles should not
  be read, however, to impose a duty on a prosecutor to learn of information possessed
  by other government agencies that were not involved in the investigation or
  prosecution of the case. See United States v. Merlino, 349 F.3d 144, 154 (3rd Cir.
  2003); United States v. Morris, 80 F.3d 1151, 1169 (7th Cir. 1996); see also United
  States v. Quinn, 445 F.2d, 940, 944 (2nd Cir. 1971) (court rejected argument that
  knowledge on “any part of the government” is equivalent to knowledge on the part
  of the prosecutor).


        Rule 16(a)(1)(E)(1) requires the Government, on the defendant’s request, to
  produce evidence “within the government’s possession, custody, or control” that is
  “material to preparing the defense…” FED. R. CRIM. P. Rule 16(a)(1)(E)(1).
  Evidence is within the Government’s “possession, custody, or control” if the
  prosecution has knowledge of and access to it. See United States v. Brodnik, 710 F.
  Supp. 2d 526, 569 (S.D. W.Va. 2010). Prosecutors, however, are not required to
  provide documents and things “possessed by agencies which had no part in the
  criminal investigation or when the prosecution had no control over the agency
  officials who physically possessed the documents.” United States v. Libby, 429 F.
  Supp. 2d 1, 6-7 (D.D.C. 2006).


        The defendants argue that the Government, under Brady and Rule 16, has an
  obligation to turn over all materials it knows to be in the possession of government
                                            7

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 7 of 10 Pageid#: 1626
  agencies that contain exculpatory information or information material to the
  defendants’ defense. The defendants further argue that the Government should be
  ordered to identify the information contained in its multi-million page production
  that the prosecution believes is exculpatory or impeach a Government witness. The
  Government, in its response, has identified the following agencies as participating
  in its investigation of the defendants:


        1. United States Attorney’s Office for the Western District of Virginia;
        2. Department of Justice, Civil Division, Consumer Protection Branch;
        3. Department of Justice, Civil Division, Commercial Litigation Branch;
        4. Food and Drug Administration, Office of Criminal Investigations;
        5. Department of Health and Human Services, Office of Inspector General,
            (“HHS”);
        6. United States Postal Service, Office of Inspector General; and
        7. Virginia Attorney General’s Office, Medicaid Fraud Control Unit.


  Futhermore, the Government has represented that it has provided the defendants with
  “all arguably exculpatory and impeaching information” known to, and in the
  possession of, the members of the investigative team.


        Based on the relevant case law, the court holds that the Government’s duty is
  no broader than what it has performed: provision of exculpatory, impeaching and
  material information known to, and in the possession of, the members of its
  investigative team. That being the case, the court finds that there is no basis for the
  issuance of an order compelling further disclosure.




                                            8

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 8 of 10 Pageid#: 1627
        The defendants’ motion to compel seeks an order for the Government to
  gather and disclose information from various branches of HHS and other law
  enforcement agencies of the Department of Justice, which the Government has stated
  were not involved in its investigation and are not involved in this prosecution. The
  defendants cite numerous examples of “relevant” information that it knows is in the
  hands of these various agencies. It is important to note that the Government has no
  obligation to turn over “relevant” information. Brady requires the disclosure of
  exculpatory evidence, and Rule 16 requires the disclosure of documents “material to
  preparing the defense.” FED. R. CRIM. P. 16(a)(1)(E)(1). It is not enough that the
  evidence “bear[] some abstract logical relationship to the issues in the case….”
  United States v. Ross, 511 F.2d 757, 762-63 (5th Cir. 1975). It is also important to
  note that the language of the defendants’ own Memorandum In Support Of
  Defendants’ Motion To Compel reveals that the defendants are asking the court to
  adopt a standard that requires the Government to actively search for information that
  might be relevant or exculpatory held by any federal agency. (“…[T]he government
  is likely to find after a search of these HHS materials not just documents that are
  material to Indivior’s defense under Rule 16, but also exculpatory material subject
  to production under Brady.” (Docket Item No. 118 at 10 (emphasis added).)
  Furthermore, Brady does not require the Government to disclose evidence, even if it
  is exculpatory, already known by the defense. See Fullwood v. Lee, 290 F.3d 663,
  686 (4th Cir. 2002). Brady also does not require the Government to disclose publicly
  available information. See United States v. Catone, 769 F.3d 866, 872 (4th Cir. 2014).


        Insofar as the motion to compel seeks to require the Government to
  specifically identify exculpatory or impeachment evidence contained in its
  disclosures, this court can find no Fourth Circuit opinion imposing such an
  obligation – and defense counsel have cited no such opinion. While some district
                                            9

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 9 of 10 Pageid#: 1628
   courts have required such an identification in specific circumstances, the court does
   not find that the circumstances here warrant such an obligation. Furthermore, such a
   rule would impose a heavy burden on prosecutors. See Spicer v. Roxbury Corr. Inst.,
   194 F.3d 547, 555 (4th Cir. 1999) (Brady did not create full-scale constitutionally
   mandated discovery right for criminal defendants).


         ENTERED:            October 16, 2019.


                                          /s/Pamela Meade Sargent
                                          UNITED STATES MAGISTRATE JUDGE




                                            10

Case 1:19-cr-00016-JPJ-PMS Document 220 Filed 10/16/19 Page 10 of 10 Pageid#: 1629
